


Golden Aria Corp. Announces Appointment Of Chief Technology Officer.

VANCOUVER, British Columbia, Oct 09, 2009 -- Golden Aria Corp. (GLCP) (the
"Company" or "Golden Aria") is pleased to announce the appointment of its Chief
Technology Officer.

Mr. Mark Snyder has agreed to the appointment of Chief Technology Officer (CTO)
 and will be responsible for the transformation of intellectual capital into
technology and operations in the furtherance of the company’s objectives. Mark
has a long history in the fields of energy optimization.




·

In 1985 he developed one of California’s first large scale bio energy conversion
projects where a significant client was enabled to produce electric power from
agricultural waste and heat 20 acres of greenhouses for agriculture..

·

Mark was selected by the Clinton Administration to serve on a White House
Council addressing the needs of our National Electrical Infrastructure in
anticipation of the Y2K Conversion.

·

Co-founded Clean Air USA and has partnered with Willie Nelson Biodiesel to bring
clean alternative fuels to California.




·

Mark helped champion Solar Rights in California. Using the appeal of the Green
Ribbon Home™ and California’s Solar Rights Law, Mark has had success in changing
the electric metering in parks to net metering, which has opened up the solar
power market to millions of Californians that currently reside in master metered
dwellings.







Mark’s has recently designed a new tracking solar powered water purification
system that delivers clean filtered water utilizing solar energy, as noted by
RESCUE Green Newsletter, September 2009. “Mark Snyder, an internationally
recognized solar energy expert and innovator, has designed a remarkable system
that uses 100% solar energy to bring water under pressure from its local source
to the filtration unit, process it at a minimum rate of 1000 liters of water per
hour of sunlight, a volume that can serve the needs of a village of 500
families.”

President Robert McAllister stated “Mark is a leading advocate in alternative
energy use and awareness around the world .We are extremely pleased that he is
joining us as Chief Technology Officer and enhancing his role and importance
with Golden Aria. . Golden Aria seeks to deliver alternative energy options as
the cost of conventional energy continues to rise. Sustainable clean energy is
an increasingly desirable and realistic solution to rising costs, both financial
and environmental, of delivering global energy needs.”

CORPORATE UPDATE:

Golden Aria is evaluating alliances and opportunities on alternative energy
projects with low or no carbon emissions that offer longer term sustainable
returns on capital investment.

About Golden Aria Corp.

Golden Aria Corp. is an energy company active in Canada and Mississippi. Golden
Aria routinely evaluates projects and corporate opportunities. For further
Information please visit our website www.goldenaria.com or contact Mr. Robert
McAllister President at 250.807.2748




This release includes forward-looking statements within the meaning of Section
27A of the Securities Act of 1933, as amended, and Section 21E of the Securities
Exchange Act of 1934, as amended. Statements which are not historical facts are
forward-looking statements. The Company makes forward-looking public statements
concerning its expected future financial position, results of operations, cash
flows, financing plans, business strategy, products and services, competitive
positions, growth opportunities, plans and objectives of management for future
operations, including statements that include words such as "anticipate," "if,"
"believe," "plan," "estimate," "expect," "intend," "may," "could," "should,"
"will," and other similar expressions are forward-looking statements. Such
forward-looking statements include but are not limited to, the ability of the
Company or its officers to transform intellectual capital into technology and
operations in the furtherance of the company’s objectives or the ability of the
Company to pursue alternative energy initiatives of any kind that might result
in any material change to the Company. Such forward-looking statements are
estimates reflecting the Company's best judgment based upon current information
and involve a number of risks and uncertainties, and there can be no assurance
that other factors will not affect the accuracy of such forward-looking
statements. It is impossible to identify all such factors but they include and
are not limited to the existence of underground deposits of commercial
quantities of oil and gas; cessation or delays in exploration because of
mechanical, weather, operating, financial or other problems; capital
expenditures that are higher than anticipated; or exploration opportunities
being fewer than currently anticipated. There can be no assurance that expected
oil and gas production will actually materialize; and thus no assurance that
expected revenue will actually occur. There is no assurance the Company will
have sufficient funds to drill additional wells, or to complete acquisitions or
other business transactions including any alternative energy initiatives. Such
forward looking statements also include estimated cash flows, revenue and
current and/or future rates of production of oil and natural gas, which can and
will fluctuate for a variety of reasons; oil and gas reserve quantities produced
by third parties; and intentions to participate in future exploration drilling.
Adverse weather conditions can delay operations, impact production, and cause
reductions in revenue. The Company may not have sufficient expertise to
thoroughly exploit its oil and gas properties nor to develop its alternative
energy initiatives. The Company may not have sufficient funding to thoroughly
explore, drill or develop its properties nor to produce its alternative energy
initiatives. Access to capital, or lack thereof, is a major risk. The Company
currently has no oil and gas production. Factors which could cause actual
results to differ materially from those estimated by the Company include, but
are not limited to, government regulation, managing and maintaining growth, the
effect of adverse publicity, litigation, competition and other factors which may
be identified from time to time in the Company's public announcements and
filings.






